156 U.S. 322 (1895)
In re LEHIGH MINING AND MANUFACTURING COMPANY, Petitioner.
No number.
Supreme Court of United States.
Submitted January 28, 1895.
Decided March 4, 1895.
ORIGINAL.
*326 Mr. R.A. Ayers for petitioner. Mr. J.F. Bullitt, Jr., Mr. R.C. Dale, Mr. A.L. Pridemore, Mr. E.M. Fulton, and Mr. J.G. White were with him on the brief.
Mr. F.S. Blair opposing. Mr. C.T. Duncan and Mr. H.S.K. Morrison were with him on the brief.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
In Maynard v. Hecht, 151 U.S. 324, we held that in the instance of an appeal or writ of error from a Circuit Court upon the question of jurisdiction under the fifth section of the Judiciary Act of March 3, 1891, a certificate by the Circuit Court presenting such question for determination was required in order to invoke the exercise by this court of its appellate jurisdiction. The first of the six classes of cases described in that section in which a writ of error or appeal could be taken or brought directly to this court from the Circuit Courts was: "In any case in which the jurisdiction of the court is in issue; in such case the question of jurisdiction alone shall be certified *327 to the Supreme Court from the court below for decision." We were of opinion that the intention of Congress as to the certification mentioned in that section, and also in section six in relation to the Circuit Courts of Appeals, was to be arrived at in the light of the rules theretofore prevailing in reference to certificates on division of opinion. Rev. Stat. §§ 650, 651, 652, 693, 697. In reference to such certificates it was provided that the point on which the disagreement occurred should be certified during the trial term, and it is argued that by analogy the certificate of the Circuit Courts, under the act of March 3, 1891, c. 517, 26 Stat. 826, must also be made at the term at which the final judgment or decree is entered; and, moreover, that as, after the close of such term, the parties are out of court and the litigation there at an end, the court has no power to grant such certificate, and cannot certify, nunc pro tunc, if no such certificate was made or intended to be made at the term, as was the case here. But it is unnecessary to determine how this may be, as we think the District Judge was quite right in holding that the question had already been sufficiently certified. The question involved was only the question of jurisdiction, and the judgment not only recited that for reasons in writing, filed as part of the order, the court considered that it had no jurisdiction of the case, and therefore dismissed it for want of jurisdiction; but the District Judge certified in the bill of exceptions that it was "held that the court did not have jurisdiction of the suit, and ordered the same to be dismissed"; and, in the order allowing the writ of error, certified in effect that it was allowed "upon the question of jurisdiction."
We observed in United States v. Jahn, 155 U.S. 109, 112, that "the provision that any case in which the question of jurisdiction is in issue may be taken directly to this court, necessarily extends to other cases than those in which the final judgment rests on the ground of want of jurisdiction, for in them that would be the sole question, and the certificate, though requisite to our jurisdiction under the statute, would not be in itself essential, however valuable in the interest of brevity of record. But in such other cases, the requirement that the question of *328 jurisdiction alone should be certified for decision was intended to operate as a limitation upon the jurisdiction of this court of the entire case and of all questions involved in it, a jurisdiction which can be exercised in any other class of cases taken directly to this court under section five." If in this case the jurisdiction had been sustained and the defendants had preserved the question by certificate in the form of a bill of exceptions and the cause had subsequently proceeded to a final decree against them, it would seem that they could have brought the case, at the proper time, on the question of jurisdiction solely, directly to this court, although not compelled to do so.
At all events, where the question is certified as it was here, we think the requisition of the statute sufficiently complied with.
Leave denied.